       Case 1:20-cr-00176-DAD Document 34 Filed 12/04/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Appellant
 6   JOSE VILLANUEVA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00176-DAD
12                    Appellee,                   STIPULATION TO EXTEND
                                                  BRIEFING SCHEDULE; ORDER
13             vs.
14   JOSE VILLANUEVA,
15                    Appellant.
16
17             IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, Special Assistant United States Attorney William Taylor, counsel for
19   Appellee, and Matthew Lemke, counsel for Appellant Jose Villanueva, that Appellant’s opening
20   brief may be filed my Monday, December 7, 2020. Mr. Villanueva filed a Notice of Appeal
21   from Magistrate Judge Stanley Boone’s decision in 1:18−mj−00164−SAB. ECF No. 27. The
22   Court Clerk’s Office set a briefing schedule pursuant to Local Rule 422. ECF No. 28. On
23   November 25, the Court granted the parties first request to extend the briefing schedule. ECF
24   No. 32. In order to allow sufficient time to complete legal research and a written brief while
25   maintaining an active caseload, counsel now requests the Court permit Appellant to file an
26   opening brief by December 7, 2020. This will be Appellant’s final extension request in this
27   matter.
28   ///
       Case 1:20-cr-00176-DAD Document 34 Filed 12/04/20 Page 2 of 2


 1                                                Respectfully submitted,
 2                                                MCGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: December 4, 2020                       /s/ William Taylor
                                                  WILLIAM TAYLOR
 5                                                Special Assistant United States Attorney
                                                  Attorney for Appellee
 6
 7                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 8
 9   Date: December 4, 2020                       /s/ Matthew Lemke
                                                  MATTHEW LEMKE
10                                                Assistant Federal Defender
                                                  Attorney for Appellant
11                                                JOSE VILLANUEVA
12
13                                                ORDER
14           For the reasons set forth above, the briefing schedule for Appellant Jose Villanueva’s
15   appeal is extended as follows: Appellant’s opening brief is due December 7, 2020. The
16   remaining pleadings shall be filed as previously ordered.
17
     IT IS SO ORDERED.
18
19       Dated:      December 4, 2020
                                                         UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27

28

     Villanueva:
     Stipulation and Proposed Order
                                                     2
